Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18 are pending. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

 “reception unit” and  “prohibition unit” and interpreted under 35 USC 112(f). In specification (referring PGPUB) [0064]-[0066] recite the prohibition unit’s structure/algorithm and [0029]/Fig 1 shows USB controller as reception unit. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 7, 10-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Patent 20120084592), in view of Kawaguchi (US Patent Application Publication 20160134772)

For claims 1, 12, Lin et al teach the following limitations: An information processing apparatus (Fig 2) comprising: a reception unit (host computer 21 in Fig 2) configured to receive a transmission instruction for data transmission (25 performs data transmission with 21, which has associated transmission instructions); a universal serial bus (USB) controller (USB hub 23 in Fig 2) configured to transmit data to an external apparatus (25 in Fig 2 is the external apparatus) via a USB bus ([0021] mentions about USB 3.0 connecting port; thus 25 is connected via USB bus) according to the transmission instruction (the data transmission is performed as mentioned in [0024], , be able to shift to a low-power state ([0024] mentions that USB hub driver command USB hub 23 to enter suspend mode when idle for a while; thus the controller is capable to enter low power mode) based on a predetermined condition being met ([0024] mentions that 23 is idle for a while – the predetermined condition), and transmit data with a predetermined pattern via the USB bus (USB data communication is a serial communication with predetermined pattern) and receives data of a predetermined pattern (USB data communication is a serial communication with predetermined pattern) in a state when the USB controller is being recovered from the low-power state ([0021] mention that USB is in active mode to allow data communication between host and portable device; active mode is performed by transitioning from the sleep mode); and a prohibition unit (filter driver in Fig 3) configured to prohibit the USB controller from shifting to the low-power state ([0024]; filter driver filters the sleep request, which prevents USB hub 23 from entering suspend mode) during a period of start of transmission of the data from the information processing apparatus to the external apparatus through the USB bus ([0024] and [0034] mention that 25 can perform data communication with 21 via ports because 23 is not entered into suspend mode) to an end of the data transmission to the external apparatus ([0024] USB hub does not enter into suspend mode data can be transmitted with the host; thus the data transmission period continues as long as host is active).  

About the limitation “prohibit according to transmission instruction”, the prohibition works when host is in active state ([0011], Lin). The host active state occurs during data transmission scenario. According to [0034] of Lin, the connection of new device causes 
reception unit configured to receive a transmission instruction for data transmission (Client PC receives the connection information of USB device; Fig 4; lines 49-60 of col 3 mention that client PC obtains device information from the tablet/USB device; therefore the connected USB device provides various instructions to be considered as valid device for the data transmission operation between 102 and 103)
a prohibition unit configured to prohibit according to the transmission instruction, the USB controller from shifting to the low power state (Fig 7 S704 shows prohibition of sleep mode when USB device is registered in S504 in Fig 5)
  
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lin and Kawaguchi to provide information/instructions from the portable device into the hub and performs data communication when the USB device is valid and registered, since this predicts the actual data transmission scenario in the system more accurately. That way the host does not need to be in active mode when USB device is not compatible/valid with the client PC. When instructions are received from the USB device for connection and data 
 
For claims 2, 13, the prohibition works when host is in active state ([0011], Lin). The host active state occurs during data transmission scenario. Kawaguchi teaches a prohibition unit configured to prohibit according to the transmission instruction, the USB controller from shifting to the low power state (Fig 7 S704 shows prohibition of sleep mode when USB device is not registered in S504 in Fig 5). Thus, the prohibition unit prohibits USB hub’s suspend mode according to transmission instruction. 

For claims 3, 14, the information necessary is whether IRP is from upstream or downstream driver (Fig 4, Lin). This is stored in host computer 21 (Fig 3). 

For claims 4, 15, Lin, [0024] mentions whether USB hub 23 is idle. So the communication state is detected before shifting to low power. 

For claims 5, 16, USB hub is the USB controller (Lin Fig 2) and host computer is USB device (USB host controller, 2131 in Fig 2, Lin). 

For claims 7 and 18, Lin, [0021] mentions about USB 3.0. 

For claims 10, and 11, Kawaguchi teaches printer and scanner (Fig 2).

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Patent 20120084592), in view of Kawaguchi (US Patent Application Publication 20160134772), and further in view of Lyra et al (US Patent Application Publication 2011/0072284). 

For claim 17, Lin, in view of Kawaguchi does not teach the transition request from USB device. Lyra teaches request from external USB device and accept/reject the request (Fig 1, Fig 3A and Fig 3B with corresponding description). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lin, Kawaguchi and Lyra, to initiate power transition request from the USB device since that prevents false sleep state of the peripheral device, which improves performance of the device. Claim 17 recites refusal and permission in mutually exclusive condition and therefore, only one is required to meet BRI of the claim (method claims require one condition to be met when mutually exclusive conditions exist).   

5.	Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Patent 20120084592), in view of Kawaguchi (US Patent Application Publication 20160134772), and further in view of Hayashi (US Patent 9563245). 

For claims 8-9, Lin, in view of Kawaguchi does not explicitly teach two controller controlling one device. Hayashi et al teach a system where a USB device can selectably be connected with two controllers and the device information is extracted and speed can be selected (Fig 6, Fig 7). It would have been obvious for one ordinary skill in the art to .


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant argues that Lin does not teach claimed prohibition unit since USB hub in Lin’s system does not shift to suspend mode as long as host unit is active. For the claimed invention, the USB controller shifts to low power mode during times other than transmission of data. 
 
Examiner disagrees. Claim does not mention any condition or situation that USB controller enters into sleep state when the host computer is active. Claim only requires that controller is able to shift into low power state and controller is prohibited to shift into low power state during data transmission. Lin teaches both condition ([0036] – sleep mode; prohibiting from sleep mode [0024]). Kawaguchi teaches the prohibition in Fig 7.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186